LEMMON, Judge,
concurs and assigns reasons.
R.S. 17:1211 requires school boards to grant leaves of absence to teachers for the purpose of bearing a child, but only for “a reasonable time before and after childbirth”.
If this case involved teachers who had taken authorized maternity leaves for a reasonable time before and after childbirth, I would vote that the active service required by R.S. 17:1171 (even before the 1978 act) had not been interrupted. However, these teachers (insofar as this record shows) went far beyond the reasonable time for a maternity leave as authorized by R.S. 17:1211, and their active service time required for sabbatical leave was interrupted.